Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 (Amendment No. 3) of our report dated April29, 2013 relating to the financial statements as of December31, 2012 and the year then ended and for the period from August16, 1996 (inception) to December31, 2012. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas July 18, 2013
